             Case 2:20-cv-00174-KJD-VCF Document 32 Filed 07/16/20 Page 1 of 4



 1   JENNIFER BERGH
     Nevada Bar No. 14480
 2   QUILLING SELANDER LOWNDS
     WINSLETT & MOSER, P.C.
 3
     2001 Bryan Street, Suite 1800
 4   Dallas, Texas 75201
     Telephone: (214) 560-5460
 5   Facsimile: (214) 871-2111
     jbergh@qslwm.com
 6   COUNSEL FOR TRANS UNION LLC
 7   **Designated Attorney for Personal Service**
 8   Trevor Waite, Esq.
     Nevada Bar No.: 13779
 9   6605 Grand Montecito Parkway, Suite 200
     Las Vegas, Nevada 89149
10

11                             IN THE UNITED STATES DISTRICT COURT

12                                    FOR THE DISTRICT OF NEVADA

13   MIR S. ELAHI AND SAWMIYEH M. ELAHI,                     Case No. 2:20-cv-00174-KJD-VCF
14                             Plaintiffs,
                                                             JOINT STIPULATION AND ORDER
15   v.                                                      EXTENDING DISCOVERY
     KEYBANK NA, EQUIFAX INFORMATION                         DEADLINES
16
     SERVICES LLC, EXPERIAN
     INFORMATION SOLUTIONS, INC.,                            (FIRST REQUEST)
17
     INNOVIS DATA SOLUTIONS, INC., AND
18   TRANS UNION LLC,

19                              Defendants.

20

21               Plaintiffs and Defendants hereby jointly move to extend all deadlines set forth in the
22   Discovery Plan and Scheduling Order filed with this Court on May 6, 2020, (DKT.25) by a
23   period of sixty (60) days.
24               1.     On January 24, 2020, Plaintiffs filed their Complaint (Dkt. 1), against Defendants
25   KeyBank NA, Equifax Information Services LLC (“Equifax”), Experian Information Solutions,
26   Inc. (“Experian”), Innovis Data Solutions, Inc., and Trans Union, LLC (“Trans Union”).
27               2.     On February 26, 2020, Plaintiffs filed a Notice of Settlement with KeyBank NA
28   (Dkt. 7). On February 27, 2020, Plaintiffs filed a Notice of Settlement with Innovis Data
                                                                                                        1
     3184715.1
             Case 2:20-cv-00174-KJD-VCF Document 32 Filed 07/16/20 Page 2 of 4



 1   Solutions, Inc. (Dkt. 8). On May 6, 2020, Plaintiff filed a Notice of Settlement with Experian

 2   (Dkt. 23).

 3               3.   Defendant Equifax filed it First Request Stipulation for Extension of Time to

 4   Respond to Plaintiffs’ Complaint on March 27, 2020 (Dkt. 13) and its Second Request

 5   Stipulation for Extension of Time to Respond to Plaintiffs’ Complaint on April 27, 2020 (Dkt.

 6   21) Defendant Trans Union filed its Answer to Plaintiffs’ Complaint on March 27, 2020 (Dkt.

 7   16). Defendant Equifax filed its Answer to Plaintiffs’ Complaint on May 27, 2020 (Dkt. 27).

 8               4.   The Plaintiffs and Defendants require more time, and accompanying deadlines

 9   from the Court, to adequately conduct discovery. The parties are discussing dates for Plaintiffs’

10   depositions and possible resolution of this case. Counsel for Trans Union has a positive COVID-

11   19 case in her home and is unable to travel or complete depositions in person until cleared by a

12   medical professional.

13               5.   The parties require more time, and accompanying deadlines from the Court, to

14   adequately conduct discovery.

15               6.   No party will be prejudiced by this Court granting this Stipulation as all parties

16   jointly seek an extension of these deadlines. Moreover, the parties believe that allowing the

17   extension will serve the ends of judicial economy.

18               7.   Moreover, the requested extensions are not sought for the purposes of delay.

19               8.   It is hereby requested that the Court extend discovery in the present matter as

20   follows:

21                    a. Discovery Plan:

22                    Discovery Cut-off                                           11/23/2020

23                    Deadline to Disclose Initial Expert Disclosures             09/22/2020

24                    Deadline to Disclose Rebuttal Expert Disclosures            10/23/2020

25                    Deadline to File Dispositive Motions                        12/22/2020

26                    b. Interim Status Report: The parties shall file the interim status report required

27   by LR26-3 no later than 09/22/2020 or sixty (60) days prior to the close of discovery.

28
                                                                                                       2
     3184715.1
             Case 2:20-cv-00174-KJD-VCF Document 32 Filed 07/16/20 Page 3 of 4



 1                     c. Pre-Trial Order: The parties shall file a joint pretrial order no later than

 2   01/22/21 or thirty (30) days after the date set for filing dispositive motions. In the event that

 3   parties file dispositive motions, the date for filing the joint pretrial order shall be suspended until

 4   thirty (30) days after decision on the dispositive motion or further order of the Court

 5               WHEREFORE, Plaintiffs and Defendants respectfully requests this Honorable Court (1)
 6   extend discovery in the present matter as set forth above; and (2) reissue a new Scheduling Order
 7   to reflect the requested extension.
 8   DATED: July 15, 2020
 9    QUILLING, SELANDER, LOWNDS,                 CLARK HILL PLLC
      WINSLETT & MOSER, P.C.
10                                                Jeremy J. Thompson
      /s/ Jennifer Bergh                          Jeremy J. Thompson
11    Jennifer Bergh                              Nevada Bar NO. 12503
      Nevada Bar No. 14480                        3800 Howard Hughes Parkway, Suite 500
12                                                Las Vegas, NV 89169
      2001 Bryan Street, Suite 1800               Telephone: (702) 862-8300
13    Dallas, Texas 75201                         Facsimile: (702) 862-8400
      Telephone: (214) 560-5460                   jthompson@clarkhill.com
14    Facsimile: (214) 871-2111                   Counsel for Equifax Information Services
      jbergh@qslwm.com
15    Counsel for Trans Union LLC
16    COGBURN LAW OFFICES                         NAYLOR & BRASTER & JONES DAY

17    /s/ Erik-Anthony W. Fox                     /s/ Andrew J. Sharples
      Erik-Anthony W. Fox                         Andrew J. Sharples|
18    Nevada Bar No. 8804                         Nevada Bar No. 12866
      Jamie S. Cogburn                            Jennifer L. Braster
19
      Nevada Bar No. 8409                         Nevada Bar No. 9982
20    Cogburn Law Offices                         1050 Indigo Drive, Suite 200
      2580 St .Rose Parkway, Suite 330            Las Vegas, NV 89145
21    Henderson, NV 89074                         Telephone: (702) 420-7000
      Telephone: (702) 748-7777                   Facsimile: (702) 420-7001
22    Facsimile: (702) 966-3880                   jbraster@naylorandbrasterlaw.com
      ewf@cogburncares.com                        asharples@naylorandbrasterlaw.com
23
      jsc@cogburncares.com                        and
24    Counsel for Plaintiffs                      Katherine A. Neben
                                                  3161 Michelson Drive
25                                                Irvine, CA 92612
                                                  Telephone: (949) 851-3939
26                                                Facsimile: (949) 553-7539
                                                  kneben@jonesday.com
27
                                                  Counsel for Experian Information Solutions, Inc.
28
                                                                                                          3
     3184715.1
             Case 2:20-cv-00174-KJD-VCF Document 32 Filed 07/16/20 Page 4 of 4



 1
                 ORDER EXTENDING DISCOVERY DEADLINES (FIRST REQUEST)
 2
     IT IS SO ORDERED.
 3
                 16th day of July 2020.
     Dated this _______
 4

 5

 6   ______________________________________________
     UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                 4
     3184715.1
